Grant, J.
(after stating the facts). The sole question presented is, Has the relator the right, under the franchise, to connect the two lines at the place designated P
*619Counsel agree that franchises of this character are to be strictly construed. When, however, the intention of the parties is clear, that intention will be given effect. What the parties, expressly or by necessary implication, contract to give or to do, they must be compelled to give or to do. The purpose of the company was to construct a street railway running through and accommodating all the centers of population within the county of Houghton. The projected road was to run along past the mining locations of the copper range, whose stamp mills are mostly located at and in the vicinity of Lake Linden, and where also are the smelting works of the Calumet & Hecla. The business of these mining companies was carried on at the mines and at the mills. Obviously the travel between them would be considerable. The articles of incorporation were specific, and mentioned three lines as part of the system, viz., that from Houghton to Red Jacket, that from Laurium to Lake Linden and thence to Houghton, and the one to the Allouez mine. The respondent knew the situation and the provisions of the articles of incorporation, and clearly contracted with reference thereto.
While its so-called main line was that running from Houghton to Red Jacket, the other two lines were as much a part of its road as the so-called main line. It was apparently as much to the benefit of the village of Laurium and the traveling public to have an unbroken connection with Lake Linden and vicinity as to have it with Houghton and Hancock. That the parties contracted in reference to these lines is apparent from the language of section 3, by which, for the accommodation of its own inhabitants and all travelers to and from Laurium, the franchise required the company to run cars from any terminus of the line or lines of its road without the limits of said village at regular intervals to said village, and without change or transfer, and without any discrimination between said village of Laurium and any other city or village. No such language would have been used if but one line had been contemplated, running between Houghton and Red *620Jacket. One of the things which the relator unequivocally-contracted to do was to connect all the lines of its road, so that cars should run from any terminus outside the village along its track or tracks within the village without change or transfer. This was obviously for the accommodation of the inhabitants of the village of Laurium and travelers thereto. If the relator contracted to do this, the respondent certainly contracted to give it the right to do it. No place was fixed for this union of the Lake Linden line with the other lines. It follows that the parties contemplated and contracted for a union at a place convenient both to the relator and to the inhabitants of Laurium and those having occasion to travel over the road to Laurium. It is apparently conceded that the relator has constructed its Lake Linden line for the convenience of the public and of itself. It is virtually conceded upon this record that the point of union is a proper, convenient, and necessary one. No claim is made by the respondent that the company either ought to or could have-constructed its road so as to make connections outside the village of Laurium. It is a fair inference from the record that the Lake Linden line was contemplated as finally constructed. It runs through the village of Florida, and naturally the understanding was that it should be built to accommodate the people of that village as well as those of Laurium.
Let us reverse the proposition: If the relator, having constructed its road to Calumet street at the point designated, had refused, upon the request of the authorities of the village of Laurium, to connect this line with the other line at that point, would not its refusal have been in violation of its contract ? A contract, to be binding, must be mutual, and what the relator contracted to do, the respondent, by the same instrument, contracted to give it the right to do. By the ordinance (section 3) the relator contracted to run all its cars without change to the village of Laurium. “To” means within, not up to. It was not a compliance with the terms of the contract for the relator to construct its road up to the boundary line of the village. *621It is therefore clear that the franchise granted to the relator the right to connect the Lake Linden line with the other line at some convenient and proper place, and was not limited to a connection outside the village of Laurium. If the Lake Linden line had been constructed within a year, probably no question would have arisen as to the right to connect the two.
The only other question is, Is that right lost or forfeited by the failure to construct the Lake Linden line within the time fixed for the construction of the road through the village of Laurium ? If this contention prevail, it follows that the company has lost all right to construct a double track because two tracks were not constructed within the time. The ordinance, under the authorities, gave the right to construct a second track whenever the necessities and business of the company required. City of Burlington v. Burlington St.-Ry. Co., 49 Iowa, 144 (31 Am. Rep. 145); Ransom v. Citizens’ St.-Ry. Co., 104 Mo. 375 (16 S. W. 416). See, also, Detroit Citizens’ St.-Ry. Co. v. Board of Public Works of Detroit, 126 Mich. 554 (85 N. W. 1072).
The occupation of about five feet of the street in the manner and at the place designated creates no additional burden upon the street. The connection is clearly for the accommodation of the inhabitants of Laurium, and as well all travelers over the road, and is in accordance with the terms of the franchise. The right to make the connection has not been forfeited by the failure to construct the Lake Linden line before July 1, 1901. Besides, the road was constructed along the designated streets in the village of Laurium within the time provided. The right to connect with other lines was not limited as to time.
Judgment reversed, and judgment entered in this court for the relator.
Moore, C. J., Montgomery and Hooker, JJ., concurred with Grant, J.